DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s) filed on 10/06/2021.
Claims 1-20 are pending. Claims 1-5, 7-13 and 15-16 are withdrawn from consideration.
Claims 6 and 14 are independent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 6, 14 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (U.S. Publication 2013/0212535; hereinafter “Kim”).

In regard to independent claims 6 and 14, Kim teaches a method for processing a user input through a touch screen in an electronic device, the method comprising:

setting at least one input object (figure 11, paragraph 212, paragraph 0224, lines 1-3; “Clarification: examiner given broadest reasonable interpretation of the word “input object” and interpreted as any object that facilitate user to provide input. A skilled artisan would appreciate any graphical element (button, menu, text box, label, link, frame, drop down etc) that is displayed in the GUI is considered as object. Examiner interpreted menu items such as 1104f, 1104e, 1104h etc as being input object which help user to provide input for a function of the application wherein each of the input object 1104f, 1104e, 1104h etc. is realized by pen or finger (i.e. touch)”) and a respective input pattern for a function of the application (paragraph 0212; figure 19, figure 21, figure 11) , in response to a selection of the setting menu;
storing information for the settings; displaying a window of the application;
 recognizing a user input for the window, an input object used for the user input,
and an input pattern of the user input; identifying a function registered for the recognized user input, the input object, and the input pattern of the user input with reference to the stored information; and executing the identified function (paragraph 0212; figure 19, figure 21, figure 11; “Clarification: based on the stored settings (e.g. pattern of pen, pattern of thickness or color) of input object (1104f, 1104e, 1104h etc), function of the application is being executed”).

In regard to dependent claims 17 and 19, Kim teaches a camera, wherein the application comprises a camera application (paragraph 0197, lines 27-29), and
wherein the controller is further configured to:
set a first input object and a second input object for the camera application, display an image acquired through the camera,

store an image corresponding to the capture area in the memory in response to an input of the second input object for the displayed image (paragraph 0004 and 0006; “Clarification: said system include devices such as smartphones wherein camera application and capture image via touch or pen is inherent to the smartphone devices”).

In regard to dependent claims 18 and 20, Kim teaches one of the first input object and the second input object is a finger and the other is a pen (figure 10, paragraph 0003).



Response to Arguments
Applicant’s arguments filed on 10/06/2021 have been considered but are not persuasive. 

Applicant argues that “As indicated above, the Examiner identifies a user’s finger (or pen) being an input object. However, even assuming arguendo that available input styles of a pen, pencil, marker, etc., in Kim could be reasonably interpreted as “at least one input object” as recited in independent Claims 6 and 14, at no time does the Examiner identify the user’s finger (or the pen) and respective input pattern being set for a function of the application.”
In response, examiner respectfully clarifiy that examiner did not interpret ‘pen’ or ‘finger’ being input object. A skilled artisan would appreciate that pen, finger etc is nothing but input medium. With BRI of the word “input object” and examiner interpreted “input object” as any object that facilitate user to provide input. In the area of GUI based software application, a skilled artisan 
As shown in paragraph 0212; figure 19, figure 21, figure 11, plurality of settings options (where user can select pattern of the input object, e.g. pattern of the pen, pattern of thickness or color) are shown to user and based on the stored settings (e.g. pattern of pen, pattern of thickness or color), function of the application is being executed. In easier words, applicant performs its function based on the stored settings (e.g. pattern of pen, pattern of thickness or color) of the input object.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175